DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 07/08/2019.
This action is in response to arguments and/or remarks filed on 03/25/2021. In the current amendments, claims 1, 13 and 17 have been amended and claims 20-21 have been canceled and claim 22 has been added. Claims 1-19 and 22 are pending and have been examined. 
In response to arguments and/or remarks filed on 03/25/2021, the 35 U.S.C 103 rejections made in the previous Office Action have been withdrawn 

Allowable Subject Matter
Claims 1-19 and 22 are allowed. The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a method of generating a target sequence comprising a respective output at each of a plurality of output time steps arranged according to an output order from respective encoded representations of inputs in an input sequence arranged according to an input order, the method comprising: for each output time step after a first output time step in the output order, selecting an output at the output time step using monotonic attention over the encoded representations of the inputs, comprising: starting from a position, in the input order, of the encoded 
None of the prior arts, either alone or in combination, teaches the limitations of claim 1, particularly:
“…wherein for one or more of the output time steps, sequentially traversing the encoded representations comprises: sequentially traversing multiple encoded representations before an encoded representation is selected as the current context vector at the output time step, wherein the encoded representation that is selected as the current context vector at the output time step is separated from the encoded representation that was selected as the preceding context vector at the preceding output time step by at least one intervening encoded representation in the input sequence.”
Independent claim 13 is directed to a system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations to generate a target sequence comprising a respective output at each of a plurality of output time steps arranged according to an output order from respective encoded representations of inputs in an input sequence arranged according 
None of the prior arts, either alone or in combination, teaches the limitations of claim 13, particularly:
“…wherein for one or more of the output time steps, sequentially traversing the encoded representations comprises: sequentially traversing multiple encoded representations before an encoded representation is selected as the current context vector at the output time step, wherein the encoded representation that is selected as the current context vector at the output time step is separated from the encoded representation that was selected as the preceding context vector at the preceding output time step by at least one intervening encoded representation in the input sequence.”
Independent claim 17 is directed to a non-transitory computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations to generate a target sequence comprising a respective output at each of a plurality of output time steps arranged according to an output order from respective encoded representations of inputs in an input sequence arranged according to an input order, the operations comprising: for each output time 
None of the prior arts, either alone or in combination, teaches the limitations of claim 17, particularly:
“… wherein for one or more of the output time steps, sequentially traversing the encoded representations comprises: sequentially traversing multiple encoded representations before an encoded representation is selected as the current context vector at the output time step, wherein the encoded representation that is selected as the current context vector at the output time step is separated from the encoded representation that was selected as the preceding context vector at the preceding output time step by at least one intervening encoded representation in the input sequence.” 


The closest prior arts of record are the following:
Aharoni et al.
 Vylomova et al. (“Word Representation Models for Morphologically Rich Languages in Neural Machine Translation”) teaches semantic and morphological intrinsic evaluation of encoder level representation and reveals that character based LSTM. 
Bahdanau et al. (“Neural Machine Translation by Jointly Learning to Align and Translate”) teaches jointly learning to align and translate achieves significantly improved translation performance over the basic encoder–decoder approach. 
Schluter et al. (“Exploring data Augmentation for Improved Singing Voice Detection with Neural Networks”) teaches voice detection system with a range of label-preserving audio transformations and compare their utility for music signals on a benchmark problem. 

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claims 1, 13 and 17, which includes the features of “…wherein for one or more of the output time steps, sequentially traversing the encoded representations comprises: sequentially traversing multiple encoded representations before an encoded representation is selected as the current context vector at the output time step, wherein the encoded representation that is selected as the current context vector at the output time step is separated from the encoded representation that was selected as the preceding context vector at the preceding output time step by at least one intervening encoded representation in the input sequence.”
Aharoni teaches the general notion of sequence to sequence transduction using monotonic attention. Aharoni teaches on pg. 3 the input sequence goes in sequential order of the encoded representations xa which is the current context vector and yi-1 is the preceding output time step. The control mechanism selects one at each time steps and the whole process of sequentially going through the encoded representation and find the output after all previous encoded representations. Aharoni fails to teach “the encoded representation that is selected as the current context vector at the output time step is separated from the encoded representation that was selected as the preceding context vector at the preceding output time step by at least one intervening encoded representation in the input sequence.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.M./Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126